UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 43 Tax Information 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. DWS Global Small Cap Growth Fund returned 34.54% during the 12-month period ended October 31, 2013, outperforming the 33.09% return of the S&P® Developed SmallCap Index. The fund's 10-year average annual return is 9.72%, which compares favorably to the 7.94% average return for the funds in its Morningstar category, World Stock Funds. While we measure performance relative to an index, we also pay close attention to absolute return, and we are particularly pleased by this year's result. Investment Process While the fund may invest in securities of any country, portfolio management generally focuses on countries with developed economies (including the United States). In choosing securities, portfolio management uses a combination of three analytical disciplines: Bottom-up research. Portfolio management looks for individual companies that it believes have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. Growth orientation. Portfolio management generally looks for companies that it believes have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Analysis of global themes. Portfolio management considers global economic outlooks, seeking to identify industries and companies that are likely to benefit from social, political and economic changes. Following the unstable market environment of 2011 and 2012, global equities generally experienced lower volatility in 2013. Fading concerns regarding Europe's sovereign debt and banking crisis, the contraction in European economies, China's slowing growth and the potential for a double-dip recession in the United States fueled robust performance. Equity markets continued to climb a "wall of worry," as skeptical investors remained unconvinced that equity markets could continue to rally. The steady rise in the markets this year was interrupted briefly in May 2013 when U.S. Federal Reserve Board (the Fed) Chairman Ben Bernanke suggested that the monetary stimulus provided by quantitative easing (QE) would need to be reduced. Given that low interest rates and easy monetary policy had fueled asset-price inflation, investors' reaction was to sell both bonds and equities. Emerging-markets equities and currencies were especially hard hit as the prospect of rising interest rates frightened investors. By the end of June 2013, economic data suggesting that Europe had stabilized led to a rebound in stock prices and heavy cash flows out of bond funds and into stock funds. The end result was an explosive rally for global small-cap stocks. European small-cap stocks led the way with 12-month gains of just under 40%, outpacing the 34.2% gain for U.S. small-cap stocks. Japanese equities also reawakened, rising 31.4% in U.S. dollar terms following a pledge from the Bank of Japan to eliminate deflation and establish economic growth through enhanced monetary measures. Emerging-markets and Asian small-cap equities lagged, with returns of 13.1% and 7.3%, respectively, as concerns about rising rates hampered their performance. Fund Performance As is usually the case, stock selection was the primary driver of the fund's positive relative performance. We generated the best results in the consumer staples, financials, health care and industrial sectors. Our only shortfall was in technology, and even this was by a small margin. Our allocations among sectors also contributed positively to relative performance. Underweight positions in materials and utilities, along with overweight positions in the industrials and health care sectors, contributed positively to relative performance vs. the benchmark. "Over time, our stock selection process has added quite a bit of value — as evidenced by the fund's strong outperformance vs. its peer group during the 10-year period." Despite an underweight in financials, we have been able to find strong business franchises in areas such as asset management, investment banking and various financial services, such as debt collection and mortgage servicing. Within financials, our largest contributor for the year was Waddell & Reed Financial, Inc., a fund management company that benefited from strong market performance and inflows into its equity funds. The fund also benefitted from owning Hargreaves Lansdown PLC, a U.K. company that provides a low-cost, comprehensive investment platform for individuals to manage their retirement accounts. The largest detractors in the financial sector were DFC Global Corp., a payroll lending company which was hurt by a change in U.K. regulations, and Ciputra Property Tbk PT, an Indonesian real estate company pressured by rising interest rates and a lower rupiah exchange rate. As of October 31, 2013, we continued to hold DFC, but sold our position in Ciputra. Our top overall contributor was Pacira Pharmaceuticals, Inc., which ramped up sales of its non-opioid surgical pain medication EXPAREL. The stock represented the fund's largest common stock holding as of October 31, 2013, even though we took some profits for risk-management purposes. Our largest detractor in health care was Fleury SA, a Brazilian diagnostic labs company that was hurt by shrinking profit margins due to increased cost pressures and restructuring charges. In terms of regions, we generated strong relative performance in the Asia-Pacific region, followed by North America. Although our conservative positioning in Europe caused us to trail the benchmark stocks, our absolute return in Europe was still robust. We remained overweight in both the Asian and European markets, where we continued to find good growth companies and better valuations than we found in North America. Japanese equities staged a large rally during the past year. This move was driven by a weakening yen and renewed signs that Japan may finally make the changes required to end its two-decade-long economic slump. The fund had strong performance from its Japanese holdings, all of which we found attractive even prior to the improvement in the macroeconomic environment. Hajime Construction Co., Ltd., a homebuilder, and United Arrows Ltd., an apparel retailer, were our largest contributors. While both had strong operational performance, they also benefited from very low initial valuations. We have taken some profits in these stocks, but we continued to hold positions in both companies as of October 31, 2013. Elsewhere in the Asia region, we generated strong performance from our long time holding in Minth Group Ltd. Minth is a Chinese auto-parts company that we believe is steadily establishing a global reach. We initially bought the stock in the depths of the Great Recession, and it performed very well until 2011. At that point, it was hurt by events outside its control, such as the Japanese earthquake, the Thai floods and China/Japan political tensions. After underperforming for two years, Minth doubled in price during 2013 and reached new all-time highs. We took some profits recently, but as of October 31, 2013, we continued to own this company as a core position. Outlook and Positioning The equity markets entered 2013 subject to a mix of headwinds and tailwinds. The headwinds consisted of concerns about the Eurozone and the elevated debt levels in the developed economies, not to mention newer issues, such as slow global growth, the potential for the Fed to "taper" quantitative easing, rising bond yields, conflict in Syria and the debt ceiling debate, to name a few. However, these potential obstacles were more than offset by the tailwinds of low interest rates and easy monetary policy, low inflation supported by falling commodity prices, and a growing investor belief in the long-term attractiveness of equities. Corporate profit margins remain high and are well supported by low interest rates and falling input costs. Unprecedented central bank liquidity has supported the expansion of valuations, adding to the positive impact of continued earnings growth. Ten Largest Equity Holdings at October 31, 2013 (14.8% of Net Assets) Country Percent 1. Pacira Pharmaceuticals, Inc. Focuses on development, commercialization and manufacturing of proprietary pharmaceutical products United States 2.2% 2. Babcock International Group PLC Offers support services to public sector institutions United Kingdom 1.8% 3. United Internet AG Offers Internet access services Germany 1.7% 4. BE Aerospace, Inc. Manufactures interior products for commercial and general aviation aircraft cabins United States 1.4% 5. SBM Offshore NV Provides a variety of services to the oil and gas industries Netherlands 1.3% 6. Minth Group Ltd. Manufactures exterior automobile body parts China 1.3% 7. Waddell & Reed Financial, Inc. Serves as the investment advisor and underwriter for a family of mutual funds United States 1.3% 8. Jarden Corp. Provider of niche consumer products used in home preservation United States 1.3% 9. Hajime Construction Co., Ltd. Designs and constructs residential properties Japan 1.3% 10. Ocwen Financial Corp. Diversified financial services holding company United States 1.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 55 for contact information. We believe we have positioned the fund for steady — albeit slow — economic growth, while trimming exposure to areas of which we are wary and taking profits when valuations overstep fundamentals. Our investment process maintains a long-term perspective and a disciplined, fundamental approach to identifying quality small- and mid-cap stocks. We have been cautious regarding exposure to sectors, such as European financials and global materials, and we have become more selective overall in choosing what risks to bear. Despite strong market performance, we continue to find high-quality companies trading at attractive valuations. In fact, as liquidity increases, the universe of potential investments has expanded — particularly for investors with a global focus. As always, we believe our approach of buying growing companies at attractive valuations has formed the foundation for our relatively strong long-term returns. Portfolio Manager Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equities: New York. — BS from Carlson School of Management, University of Minnesota; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Developed SmallCap Index tracks the performance of small-capitalization stocks in 22 countries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar World Stock Funds category represents international funds having more than 20% of stocks invested in the United States. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 34.54% 18.21% 9.72% Adjusted for the Maximum Sales Charge (max 5.75% load) 26.81% 16.82% 9.07% S&P® Developed SmallCap Index† 33.09% 18.41% 10.24% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 33.54% 17.29% 8.87% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 30.54% 17.19% 8.87% S&P® Developed SmallCap Index† 33.09% 18.41% 10.24% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 33.57% 17.32% 8.90% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 33.57% 17.32% 8.90% S&P® Developed SmallCap Index† 33.09% 18.41% 10.24% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 34.92% 18.54% 10.03% S&P® Developed SmallCap Index† 33.09% 18.41% 10.24% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges 35.02% 18.67% 8.67% S&P® Developed SmallCap Index† 33.09% 18.41% 8.61% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.58%, 2.39%, 2.34%, 1.27% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through October 31, 2013, which is based on the performance period of the life of Institutional Class. † The S&P® Developed SmallCap comprises the stocks representing the lowest 15% of float-adjusted market cap in each developed country. It is a subset of the S&P® Global BMI, a comprehensive, rules-based index measuring global stock market performance. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $
